DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 12-19 of U.S. Patent No. 10,426,334. Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations of independent claims 1, 12 and 20 from the instant invention are to be found claims 1,8, 15, 16 and 19 of U.S. Patent No. 10,426,334 as shown in the table below. Further, dependent claims are also to be found as in the table below.  
Thus the invention of claims of the patent is in effect a “species” of the “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). 
Moreover, “a progressive lens” is essentially is “a variable diopter power lens” which is already in independent claims 1, 12 and 20 of the instant invention. 
Therefor both inventions are essentially identical to each other, thus they are not patentably distinct from each other. 














Table shows the list of conflicting claims:
  Claims from the instant application 16578922
Claims from application 15545814 now patent 10426334
Claim 1.
Claims 1+8. 
Claims 2, 14. 
Claim 2.
Claims 3, 15.
Claim 3.
Claim 4.
Claim 4. 
Claim 5.
Claim 5.
Claim 6.
Claim 6.
Claim 7.
Claim 7.
Claim 8.
Claim 9.
Claims 9, 17.
Claim 12.
Claims 10, 18.
Claim 13.
Claim 11.
Claim 14.
Claim 12.
Claims 15+16.
Claim 13.
Claim 16.
Claim 16.
Claim 18.
Claim 19.
Claim 17.
Claim 20.
Claim 19.

		








Cited prior art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Spivey et al. (U.S. Pre Grant Publication No. 20140176909) teaches a self-refracting device which adjusts to continuously variable prescription corrections for a patient. A diopter meter can be used to easily and quickly screen for refractive error problems by allowing patients to self-adjust power and, if refractive error is present, see for themselves how much better they could see with corrective glasses.
Gisonna (U.S. Pre Grant Publication No. 20080074619) teaches a vision testing device. More particularly, the invention relates to a standalone testing device having its own source of light for use by a consumer for testing near vision to determine the appropriate strength of non-prescription reading glasses required to improve or correct the consumer's farsightedness by magnifying images reaching the eye.







	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247.  The examiner can normally be reached on M-F 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
November 20, 2021